TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00800-CV



                                    In re Debbie Farmer


                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                                         ORDER


PER CURIAM

              Relator Debbie Farmer has filed a petition for writ of mandamus and a motion for

temporary relief from the district court’s order of enforcement by contempt and suspension of

contempt. We grant the motion for temporary relief. Enforcement of the contempt order is stayed

pending further order of this Court. Further, we request a response to the petition for writ of

mandamus from real party in interest by December 29, 2014.

              It is so ordered December 19, 2014



Before Chief Justice Jones, Justices Pemberton and Goodwin